NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FREYSER ARADEYLIN CORNEJO-                      No.    20-70400
CORNEJO,
                                                Agency No. A215-885-921
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Freyser Aradeylin Cornejo-Cornejo, a native and citizen of Nicaragua,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to remand and dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s

denial of a motion to remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th

Cir. 2005). We grant the petition for review and we remand.

      We do not consider the materials Cornejo-Cornejo submitted with her

opening brief that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      The BIA abused its discretion by failing to meaningfully consider the new

evidence Cornejo-Cornejo submitted with her motion to remand, including a letter

stating that she is on the Nicaraguan government’s list of individuals to be arrested,

detained, or tortured due to her political opinion, which is qualitatively different

than the evidence presented before the IJ. See Agonafer v. Sessions, 859 F.3d

1198, 1206-07 (9th Cir. 2017) (holding the BIA abused its discretion in denying

petitioner’s motion to reopen because it “clearly disregarded or failed to give credit

to” the new evidence submitted by the petitioner, which was qualitatively different

from that presented to the IJ); see also Silva v. Garland, 993 F.3d 705, 718 (9th

Cir. 2021) (BIA “must accept as true the facts asserted by the [movant], unless

they are inherently unbelievable” in the analysis of a motion to reopen (internal

citation and quotation marks omitted)). Thus, we grant the petition for review and




                                           2                                    20-70400
remand to the agency for further proceedings consistent with this disposition. See

INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Cornejo-Cornejo’s removal is stayed pending a decision by the BIA.

      The parties shall bear their own costs on appeal.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                  20-70400